Exhibit (j) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form N-1A of our report dated May 24, 2010, relating to the financial statements and financial highlights which appears in the March 31, 2010 Annual Report to Shareholders of Value Line Emerging Opportunities Fund, Inc., which are also incorporated by reference into the Registration Statement. We also consent to the references to us under the headings “Financial Highlights”, “Investment Advisory and Other Services” and “Financial Statements” in such Registration Statement. /s/ PricewaterhouseCoopers LLP New York, New York May 27, 2010
